Title: John Mathews, for Committee of Congress, to Nathanael Greene, 9 January 1781
From: Mathews, John
To: Greene, Nathanael


Sir,
Philadelphia Jany. 9th: 1780.[1781]
We are desired by Congress to transmit you the inclosed resolutions.
Nothing new has transpired since we last wrote, informing you of the departure of the British fleet from New York, except that in less than forty eight hours after their sailing, there was a most violent storm, which we have the best reason to imagine they had to encounter. This circumstance we flatter ourselves, will be attended with many advantages, as it will necess[a]rily cause delay on their part, & give the longer time for your reinforcements coming in. And further, that our Express, will reach you before they can, & although the notice of their approach may be short, yet it will be of consequence.

We are Sir with much Esteem & Regard Yr. most Obedt. servts. In behalf of the Committee
Jno. Mathews Chairman
